By the Court,

Nelson, J.
Within the principle of the cases of 2 Johns. C. 337, and 3 Wendell, 456, the plaintiffs are entitled to retain the verdict. The notice was sufficient to put the defendant upon inquiry, and the testimony well warranted the jury in coming to the conclusion that he was not misled by the mis-description of the note. The fact that there was no other note of Fisher’s endorsed by the defendant in the bank, together with his admission to the cashier, were conclusive that the defendant could not have been misled by the notice, and that it had fully answered its object.
New trial denied.